Hall, Justice.
On this appeal from his conviction of five counts of armed robbery and one count of automobile theft, McVickers raises the single point that the verdict in each instance is contrary to the evidence and unsupported by sufficient evidence because he was inadequately identified as a robbery participant. The contention is without merit.
The state’s evidence showed that on December 10, 1974, three young males, armed, entered David’s Drive-In and robbed several persons there, marching each victim back to a storage room after robbing him, and escaping in the automobile of one of the victims. David Brown, the storekeeper, identified McVickers and his co-defendant Relyea, who was tried with him, as robbers, and testified that each had a firearm. Jeff Brown, a store employee, also identified both defendants as robbers and testified that the three had robbed eight persons. James Earl Dickson, the third robber, testified at the trial that he and the two defendants performed the crimes in question and split the money three ways. The victim in each count on which McVickers was convicted testified that he was robbed by *857one or more persons, though not all victims clearly identified McVickers.
Submitted November 14, 1975
Decided January 8, 1976.
Paul E. Cormier, Leonard N. Steinberg, for appellant.
William H. Ison, District Attorney, Douglas N. Peters, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.
McVickers’ argument that he was inadequately connected with these crimes because the transcript does not show that certain of the victims were clear in identifying him, is without merit. Each victim testified that he was robbed by one or more of the three, and McVickers was amply identified as one of the three conspirators in the robbery. Code Ann. § 38-121; Wilson v. State, 235 Ga. 470 (219 SE2d 756) (1975); Self v. State, 108 Ga. App. 201, 202 (132 SE2d 548) (1963).

Judgment affirmed.


All the Justices concur.